The petition for alternative writ of mandamus filed herein on September 10, 1934, having been presented to and considered by this Court, is denied without prejudice, with leave to file and prosecute the same in the Circuit Court, it appearing that no sufficient reason exists why the Supreme Court should take original jurisdiction of this matter.
Alternative writ of mandamus denied without prejudice with leave to prosecute suit in Circuit Court.
DAVIS, C. J., and WHITFIELD, ELLIS, TERRELL, BROWN and BUFORD, J. J., concur.